Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)-(2) anticipated as being anticipated by Hasebe (Patent No.: US 7604010).
Re claim 1, Hasebe, FIG. 1 teaches a method of cleaning a film-forming apparatus, having a processing container configured to accommodate a substrate therein and to perform film-forming processing in a state in which a pressure-reduced atmosphere is formed therein and a pressure gauge configured to monitor a pressure in the processing container, the method comprising: 
supplying a cleaning gas (F2, HF and N2, col. 8, lines 24-41) for removing a film formed by the film-forming processing to an inside of the processing container (2, col. 8, lines 56-67 & col. 9, lines 1-6) in which the film-forming processing has been performed and to the pressure gauge (GE) (FIG. 1, col. 5, lines 32-40).
Re claim 2, Hasebe, FIG. 1 teaches the method of claim 1, wherein the pressure gauge (GE) communicates with the inside of the processing container (2) via a valve 
Re claim 3, Hasebe, FIG. 1 teaches the method of claim 1, wherein the pressure gauge has etching resistance (of material [silicon nitride or silicon oxide]) to the cleaning gas (col. 9, lines 6-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe in view of OKADA (Pub. No.: US 2015/0275356).
	Hasebe teaches all the limitation of claim 1.
Hasebe fails to teach the limitation of claim 4.
OKADA teaches wherein the pressure gauge comprises a plurality of pressure gauges having different measurement pressure ranges from each other (“pressure gauges 123”, FIG. 2, ¶ [0046]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of removing an adhered material from an interior of the apparatus effectively as taught by OKADA, ABSTRACT. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“In Hasebe, there is no disclosure that the exhaust system GE is provided with a pressure gauge and that a cleaning gas is supplied to that pressure gauge. Further, although Hasebe discloses that the exhaust system GE has a pressure adjustment mechanism, the pressure adjustment mechanism does not have any pressure gauge as its element. Instead, Applicant respectfully submits that Hasebe merely discloses a valve, a pump, etc., as the elements of the pressure adjustment mechanism. As such, the exhaust system GE disclosed in Hasebe does not correspond to the pressure gauge of Claim 1.”, pages 5-6.

The Examiner respectfully submits that Hasebe teaches “The pump 22 is configured to exhaust gas inside the reaction tube 2 through the exhaust piping line 20 and exhaust line 5, and to adjust the pressure inside the reaction tube 2 and exhaust piping line 20…”, FIG. 1, col. 5, lines 32-40, note that without see the measurement number [as it either display on the computer monitor or the gauge], the operator had no way to adjust the pressure, therefore, this feature is inherent. Moreover, gauge means “an instrument for or a means of measuring or testing”, Merriam-Webster, in this case the number of measurement display on computer monitor reads on the claim language.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894